Citation Nr: 1422001	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for the period prior to September 21, 2011, and higher than 40 percent for the period from September 21, 2011, for service-connected degenerative joint disease (DJD) at L5-S1 and with spondylosis and mild narrowing at L3-L4 (referred to hereinafter as "low back disability").

2.  Entitlement to an initial rating higher than 10 percent for service-connected right lower extremity radiating sciatica pain (referred to hereinafter as "right leg sciatica").

3.  Entitlement to an initial rating higher than 10 percent for the period prior to September 21, 2011, and higher than 20 percent for the period from September 21, 2011, for service-connected left lower extremity radiating sciatica pain and intermittent numbness (referred to hereinafter as "left leg sciatica").

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In a November 2006 rating decision, this RO granted service connection for a low back disability, for right leg sciatica, and for left leg sciatica.  Initial ratings of 20 percent, 10 percent, and 10 percent were assigned, respectively.  They were effective from January 31, 2006, with the exception of the initial rating for right leg sciatica which was effective as of July 31, 2006.  A July 2009 rating decision corrected this effective date to be January 31, 2006.  All of the initial ratings were appealed by the Veteran.  

In August 2011, the Board remanded this matter in its entirety for additional development.  Following this development, the Appeals Management Center (AMC) increased the initial rating for left leg sciatica to 20 percent effective September 21, 2011, in an August 2012 rating decision.  The AMC also increased the initial rating for a low back disability to 40 percent effective as of this same date in a November 2012 rating decision.  Despite these partial grants, consideration must be given to an even higher initial rating for the period prior to September 21, 2011, and for the period from September 21, 2011.  AB v. Brown, 6 Vet. App. 35 (1993).  Review of the Veteran's paper and electronic claims files shows that adjudication may proceed at this time.

VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB, 6 Vet. App. at 35.  A TDIU, if expressly raised by the veteran or reasonably raised by the record, is part of a higher rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Entitlement to a TDIU has been added as an issue of this matter at this time.  Although the Veteran had not reasonably raised it prior to the Board's August 2011 remand, discussed herein is that he has now.  Review of his claims files shows that adjudication cannot proceed at this time, however.  A REMAND thus is in order.

The issue of entitlement to a TDIU is REMANDED to the originating agency.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest 30 degrees or less of thoracolumbar spine forward flexion, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes prior to September 21, 2011, and it has not manifested unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes from September 21, 2011.

2.  The Veteran's right leg sciatica is not manifested by symptoms causing problems akin to moderate incomplete paralysis.

3.  The Veteran's left leg sciatica was not manifested by symptoms causing problems akin to moderate incomplete paralysis prior to September 21, 2011, and it has not manifested symptoms causing problems akin to moderately severe incomplete paralysis from September 21, 2011.



CONCLUSIONS OF LAW

1.  An initial rating higher than 20 percent prior to September 21, 2011, and higher than 40 percent from September 21, 2011, for a low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5243 (2013).

2.  An initial rating higher than 10 percent for right leg sciatica is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 (2013).

3.  An initial rating higher than 10 percent prior to September 21, 2011, and higher than 20 percent from September 21, 2011, for left leg sciatica is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, VA has a duty to notify regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to the initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  How ratings and effective dates are assigned also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  They received an April 2006 letter concerning the criteria for establishing service connection, the evidence required in that regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates generally are assigned.  The Veteran additionally received a March 2006 letter concerning how ratings and effective dates generally are assigned.  Both letters were prior to initial adjudication via the November 2006 rating decision.  Service connection, the benefit originally sought, was granted in all applicable respects therein.  The purpose of notice thus was fulfilled.  Dingess, 19 Vet. App. at 473.  Even so, the Veteran and his representative were reinformed of the above as well as the criteria for establishing a higher rating and the evidence required in that regard in a January 2008 letter.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records have been obtained by VA, the most recent pursuant to the Board's August 2011 remand.  Social Security Administration (SSA) and private treatment records have not been obtained by VA.  However, the SSA has advised that there are no records.  Private treatment records have not been identified.  This is despite a September 2011 letter to the Veteran and his representative requesting such in compliance with the Board's remand.  Further, private treatment records have not been submitted.  VA medical examinations were conducted in June 2006, in April 2008, and on September 21, 2011.  The last was as directed by the Board's remand.  To the extent any claims file was not reviewed, the examiner otherwise was aware of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran also was interviewed and assessed.  The examinations, in sum, are adequate because the determinations made herein are fully informed by them.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, neither the Veteran nor his representative has identified any development necessary for adjudication that has not been undertaken.  The record also does not indicate any necessary development that has not been undertaken.  As such, the Board finds that no further notice or assistance is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There also has been at least the required substantial compliance with the Board's remand.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Ratings

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  The assignment of a staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are applicable, the higher is assigned if the disability more nearly approximates the criteria required for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  This includes evidence dated earlier that the claim if it sheds light on the disability during the timeframe on appeal.  38 C.F.R. § 4.1.

1.  Low Back Disability

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's low back disability has been rated under Diagnostic Codes 5010-5237 of this regulation.  Hyphenated Diagnostic Codes signify that the rating for a disability is based upon the criteria for another disability.  38 C.F.R. § 4.27.  The Diagnostic Code for the disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  Diagnostic Codes 5010 and 5237 therefore shall be considered.  All other potentially applicable Diagnostic Codes also must be considered.  Indeed, the Diagnostic Code utilized depends on the veteran's particular history, diagnosis, and symptoms.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 5010 is for arthritis due to trauma.  It requires substantiation by X-ray findings.  Evaluation is pursuant to Diagnostic Code 5003.  Degenerative arthritis (hypertrophic arthritis or osteoarthritis), the subject of Diagnostic Code 5003, also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating or if there is no limitation of motion whatsoever, a 10 or 20 percent rating is assignable based on the number of major joints or groups of minor joints involved.  The maximum 20 percent rating requires no limitation of motion but occasional incapacitating exacerbations involving two or more major joints or minor joint groups.

Diagnostic Code 5237 concerns lumbosacral strain.  Ratings for it and many other back conditions are made pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  A rating is assigned thereunder with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  For the thoracolumbar spine, a 20 percent rating is merited for forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.  A 40 percent rating is assigned when forward flexion is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine results in a 50 percent rating.  The maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  Normal range of motion is from 0 to 90 degrees forward flexion and from 0 to 30 degrees extension, left and right lateral flexion, and left and right lateral rotation.  General Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  A separate rating under the appropriate Diagnostic Code(s) for each objective neurologic abnormality associated with a back condition is awardable.  General Formula, Note (1).  This includes, but is not limited to, bowel impairment and/or bladder impairment.

Diagnostic Code 5243, which concerns intervertebral disc syndrome (IVDS), calls for rating under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever is higher.  Pursuant to the IVDS Formula, a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in a rating of 40 percent.  The maximum evaluation of 60 percent is awarded for incapacitating episodes having a total rating of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  IVDS Formula, Note (1).

The Board finds that a higher initial rating for the Veteran's low back disability is not warranted for the period prior to September 21, 2011, or the period from September 21, 2011.  Diagnostic Code 5010, and thus 5003, does not provide for such a rating.  Neither criteria for even the next highest rating of 40 percent under the General Formula nor the criterion for such under the IVDS Formula, assuming it is applicable, were met prior to September 21, 2011.  The criterion for even the next highest rating of 50 percent under the General Formula or the IVDS Formula, once again assuming it is applicable, additionally are not met from September 21, 2011.  Further, no separate rating other than those already awarded is warranted under the General Formula for an associated objective neurologic abnormality either prior to or from September 21, 2011.

As set forth above, the Veteran has DJD at L5-S1.  This was recognized at the June 2006 VA medical examination.  During the pendency of the Veteran's appeal, his degenerative disease spread.  X-rays taken as part of the September 2011 VA medical examination indeed showed degenerative disc disease (DDD) at multiple levels to include L5-S1.  DJD is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  DDD is similar.  The aforementioned examination therefore included a finding of arthritis.  However, the lumbar vertebrae are one group of minor joints.  38 C.F.R. § 4.45(f).  A 20 percent rating accordingly cannot be assigned under Diagnostic Code 5010 via Diagnostic Code 5003.  Even if this rating could be assigned, an even higher rating is not possible thereunder.

Under the General Formula, there is no indication of 30 degrees or less of thoracolumbar spine forward flexion prior to September 21, 2011.  The Veteran's forward flexion initially was to 55 degrees at the June 2006 VA medical examination.  It was to 50 degrees after ten repetitions.  At the April 2008 VA medical examination, the Veteran's forward flexion was to 60 degrees initially.  No change was noted with repetition.  Forward flexion, in sum, always was significantly greater than the requirement for the next highest rating.  Pain, to the extent it was present whether initially or upon repetition, does not support a higher rating.  Painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  This same logic applies to motion impacted by excess fatigability, incoordination, or anything similar, like the weakness and stiffness reported by the Veteran.

Flare-ups were not reported by the Veteran at the April 2008 VA medical examination.  Yet he essentially reported them at the June 2006 VA medical examination.  Specifically, he noted that his pain generally was around a 4 but occasionally would spike to a 10 out of 10 for two to five days.  He further noted one occasion which kept him off his feet for five to seven days and was relieved only with prescription medication.  An August 2007 VA treatment record reflects that the Veteran's pain was a 9 or 10 out of 10 before and a 4 or 5 after receiving steroid injections.  A May 2008 VA treatment record additionally contains a diagnosis of acute low back pain.  Prescription medication was prescribed.  As there is no indication that he has a medical background, the Veteran is a lay person.

The Veteran's lay reports are competent because he would experience his flare-ups.  Layno v. Brown, 6 Vet. App. 465 (1994).  Credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, plausibility, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran's reports are credible since none of these factors is significant.  While he is interested given the potential for a higher rating, it is facially plausible that he had flare-ups prior to September 21, 2011.  His reports, with the exception of the April 2008 VA medical examination, further are consistent.

Nevertheless, there is no indication of any additional forward flexion loss during flare-ups.  Neither the June 2006 nor the April 2008 VA medical examination was noted to be during a flare-up.  Forward flexion during a flare-up was not estimated at either.  No VA treatment records included forward flexion or estimated forward flexion during a flare-up.  Finally, the Veteran himself did not indicate any range of motion loss during flare-ups.  He instead described them as increased pain.  Pain can cause decreased motion, but it is reiterated that painful motion is not limited motion.  To conclude that forward flexion decreased to 30 degrees or less during flare-ups thus would be pure speculation.  Pure speculation is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  It lastly is notable that a decrease in forward flexion by at least 20 degrees would be required for a higher rating.  This is substantial and therefore strains plausibility.

Acknowledgement is given to the fact that the Veteran's forward flexion was only to 20 degrees initially and upon repetition at the September 21, 2011, VA medical examination.  Further, he reported flare-ups that decrease his mobility by 60 to 90 percent at that examination.  He is competent in this regard, for the same reason as above, and will be presumed credible.  It is extremely unlikely that this substantial limitation of forward flexion regularly and during flare-ups arose overnight such that it was not present prior to September 21, 2011, but has been present from September 21, 2011.  A higher rating cannot be awarded prior to this date, on the basis of the VA medical examination then, however.  It is reiterated that pure speculation is not a sufficient reason for a higher rating.  Id.  Neither is remote possibility.  Id.  Until September 21, 2011, there is nothing upon which to base a finding of 30 degrees or less of forward flexion regularly or during flare-ups.  Entitlement to a higher rating was not ascertainable until this date, in other words.

Ankylosis is immobility, consolidation, or fixation of a joint.  Dorland's at 94; Dinsay v. Brown, 9 Vet. App. 79 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Nix v. Brown, 4 Vet. App. 462 (1993); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Fixation in neutral position (zero degrees) always represents favorable ankylosis.  General Formula, Note (5).  Unfavorable ankylosis is where there is fixation in flexion or extension that results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, limited breathing due to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, and/or neurologic symptoms due to nerve root stretching.  Id.

Prior to September 21, 2011, there is no indication of favorable ankylosis of the entire thoracolumbar spine.  From September 21, 2011, there is no indication of unfavorable ankylosis of the entire thoracolumbar spine.  There indeed never has been any indication of any ankylosis of even a part of the thoracolumbar spine.  VA treatment records do not make any reference whatsoever in this regard.  Neither does the June 2006 VA medical examination or the September 21, 2011, VA medical examination.  A lack of notation of a condition where it would be expected, like during treatment or especially upon examination, suggests the absence of the condition.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Ankylosis specifically was not found at the April 2008 VA medical examination.  Finally, it can be inferred from all examinations that there was none.  There was no fixation because the Veteran had varying amounts of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation at each.

Regarding a separate rating, right leg sciatica and left leg sciatica have already been deemed associated objective neurologic abnormalities.  No other separate rating is awardable.  There was no mention in this regard at the June 2006 VA medical examination.  The Veteran denied bowel and bladder complaints as well as erectile dysfunction at the April 2008 VA medical examination.  This partially conflicts with VA treatment records, in which he denied bowel problems but reported some bladder problems.  However, none was ever confirmed with findings much less linked to his low back disability.  The aforementioned also conflicts with VA treatment records diagnosing organic impotence at least by July 2007.  Yet this confirmed condition also never was linked to the Veteran's low back disability.  The September 21, 2011, VA medical examination summarized by finding no associated objective neurologic abnormalities other than sciatica.

With respect to the IVDS Formula, it is unclear whether or not it applies.  IVDS was not referenced at the June 2006 or April 2008 VA medical examinations.  It was indicated that there was no IVDS at the September 21, 2011, VA medical examination.  Yet it is reiterated that a disc problem, DDD, has been detected.  Resolution of the potential conflict is not necessary.  Even if the IVDS Formula were applicable, there is no indication of incapacitating episodes of at least four but less than six weeks in any 12-month period prior to September 21, 2011.  There also is no indication of the same of at least six weeks in any 12-month period from September 21, 2011.  Indeed, there is no indication of any incapacitating episodes, as defined by regulation, of any duration during any 12-month period.  

It is notable that none of the VA medical examinations or VA treatment records mention incapacitating episodes.  Buczynski, 24 Vet. App. at 221.  There is no reference whatsoever to bed rest.  The May 2008 VA treatment record reveals that the Veteran sought treatment for acute low back pain, but the physician who saw him did not recommend bed rest.  While the Veteran competently and credibly reported being kept off his feet on one occasion at the June 2006 examination, he did not state that he sought treatment for that occasion with the result being a physician recommendation of bed rest.  He otherwise has made no reference to bed rest.  Use of the IVDS Formula, in sum, would result in a noncompensable rating both prior to and from September 21, 2011.  38 C.F.R. § 4.31.  The ratings assigned pursuant to the General Formula thus stand as the higher ratings.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is against an increased rating both prior to September 21, 2011, and from September 21, 2011.  It also is against a separate rating during either of these periods.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating, other than that already in effect with a delineation date of September 21, 2011, is not warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to a low back disability is denied.

2.  Right and Left Leg Sciatica

38 C.F.R. § 4.124a addresses neurological disabilities.  The Veteran's right leg sciatica as well as his left leg sciatica have been rated under Diagnostic Code 8620 of this regulation.  Diagnostic Code 8620 addresses neuritis of the sciatic nerve.  It is rated as injury of the involved nerve.  38 C.F.R. § 4.123.  However, the maximum rating for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis when the involved nerve is the sciatic nerve.  Id.

Diagnostic Code 8520 is for paralysis of the sciatic nerve.  A rating of 10 percent is assigned for mild incomplete paralysis.  Moderate incomplete paralysis merits a 20 percent rating, while a 40 percent rating requires moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy receives a 60 percent rating.  The maximum 80 percent rating is reserved for complete paralysis.  When involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.  38 C.F.R. § 4.124a, opening paragraph.  Mild, moderate, and severe are not defined.  Mild is generally defined as "not being or involving what is extreme" or "not severe."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798.  Severe is generally defined as "of a great degree" or "serious."  Id. at 1140.

Like with a low back disability, all potentially applicable Diagnostic Codes must be considered.  Butts, 5 Vet. App. at 532; Pernorio, 2 Vet. App. at 625.  Diagnostic Code 8720 pertains to neuralgia of the sciatic nerve.  Neuralgia, characterized by dull and intermittent pain, is rated as injury of the involved nerve just like neuritis.  38 C.F.R. § 4.124.  The maximum rating is equal to that for moderate incomplete paralysis.  Id.  Several other Diagnostic Codes address paralysis, neuritis, and neuralgia of other lower extremity nerves.  Which nerve is involved in the Veteran's right and left leg sciatica is somewhat uncertain.  Other than at the September 21, 2011, VA medical examination, no mention was made in this regard.  The conclusion at that time was that the external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial nerves are involved as well as the sciatic nerve.  However, this would be highly unusual.  There further is no basis for the conclusion.  Since the highest ratings are provided for the sciatic nerve, there is no prejudice to the Veteran in assuming it is the nerve involved.

The Board finds that a higher initial rating for the Veteran's right leg sciatica is not warranted.  The criterion for even the next highest rating of 20 percent have not been met at any point.  Additionally, the Board finds that a higher rating for the Veteran's left leg sciatica is not warranted for the period prior to September 21, 2011, or the period from September 21, 2011.  The criterion for even the next higher rating of 20 percent were not met on the right prior to September 21, 2011.  The criterion for even the next higher rating of 40 percent are not met from September 21, 2011.  For the same reasons as above with the Veteran's low back disability, his reports of leg and foot radiating pain more often on the left than right and bilateral muscle aches, stiffness, numbness, tingling, and weakness documented upon VA medical examinations and in VA treatment records are competent and credible.  He also is competent and credible in reporting falling as a result of these left leg symptoms at the September 21, 2011, examination.  

Regarding the muscle aches, an April 2012 VA treatment record indicates that they were determined to be unrelated to the Veteran's sciatica.  They indeed were found to be most likely due to statin-induced myopathy.  Only the other symptoms therefore shall be taken into consideration.  They resulted in the straight leg raise (SLR) test being negative bilaterally in an April 2006 VA treatment record.  There were normal 2+ reflexes in the knees and ankles bilaterally and normal 5/5 strength bilaterally with the exception of a decrease to 4/5 for left dorsiflexion and great toe extension at the June 2006 VA medical examination.  As the SLR test was positive only on the right, it was determined that the sciatica was worse in the left leg than in the right leg.  At the April 2008 VA medical examination, there was bilateral decreased sensation in the calves and feet, normal and 1+ reflexes in the knees, 1+ reflexes in the ankles, no muscle atrophy, normal strength overall bilaterally, and weakness with R foot eversion and plantar flexion.

A May 2009 VA treatment record shows that strength in both lower extremities was normal.  Reflexes in the knees were normal, but those in the Achilles were 1+.  The Veteran's strength was described in a July 2008 VA treatment record as functional.  At the September 21, 2011, VA medical examination, the SLR test was positive on the right and left.  There was normal strength except for plantar flexion where it was 4/5 bilaterally (4/5 on the right was noted once and 4/5 on the left was noted once = bilaterally with application of the benefit of the doubt), no muscle atrophy, normal reflexes in the knees and ankles, normal sensation, and no trophic changes.  It was concluded that the right leg was not involved, but the left leg was noted to have moderate incomplete paralysis.  Indeed, severe constant and at times excruciating pain, intermittent usually dull pain, intermittent numbness, and paresthesias and/or dysesthesias all were detected.  Electromyography (EMG) of the left leg performed by VA in September 2011 was normal, however.  Finally, April and May 2012 VA treatment records reflect that strength was normal bilaterally despite mild weakness.

In sum, the Veteran's symptoms have not been wholly sensory.  He thus is not limited to 10 percent and perhaps 20 percent ratings for mild and moderate incomplete paralysis.  Neuritis more accurately describes his symptoms and the problems they cause than neuralgia.  Indeed, the Veteran has complained of far more than intermittent dull pain.  Both legs have manifested organic changes at least at some point.  The maximum rating is 60 percent for severe incomplete paralysis of the sciatic nerve.  However, this rating is not warranted for either leg because there never has been any, much less marked, muscle atrophy.

The problems in the right leg are best characterized as mild as opposed to moderate.  There has been positive as well as negative SLR test results, normal as well as slightly decreased reflexes, normal as well as some impaired sensation, and normal strength save for some weakness with respect to ankle and/or foot eversion and plantar flexion.  The problems stemming from the Veteran's symptoms have been intermittent, in other words.  This accounts for the fact at least some problem was detected at the June 2006 and April 2008 VA medical examinations but none was detected at the September 21, 2011, VA medical examination.  Regarding left leg problems, the best characterization also is mild as opposed to moderate prior to this date.  The SLR test results have been primarily positive, and there has been normal as well as slightly decreased reflexes, impaired sensation, and normal as well as slightly decreased strength in terms of dorsiflexion and great toe extension.  

From September 21, 2011, the Veteran's left leg problems are best characterized as moderate as opposed to moderately severe.  This is the characterization made by the examiner who performed the VA medical examination on this date.  Though not dispositive, it is afforded deference.  The other findings also support a moderate characterization.  Although the Veteran's pain, numbness, and paresthesias and/or dysesthesias were severe, his weakness was only mild.  The result was normal reflexes and sensation.  Strength further was normal more often than not, with a single finding of a slight decrease in ankle plantar flexion.  Otherwise, the SLR test was positive.  Acknowledgement is given to the fact that the Veteran's left leg problems most likely did not worsen overnight such that they were mild prior to September 21, 2011, but have been moderate from September 21, 2011.  Yet a higher rating cannot be awarded prior to this date, as it could not be for a low back disability, because there is nothing upon which to base such a determination.  In other words, a higher rating was not ascertainable until this date.

Consideration has been given to reasonable doubt and the assignment of a staged rating in making each of the above determinations.  However, the preponderance of the evidence is against an increased rating for right leg sciatica.  The preponderance of the evidence also is against an increased rating for left leg sciatica both prior to September 21, 2011, and from September 21, 2011.  There accordingly is no reasonable doubt to resolve in the Veteran's favor.  A staged rating, other than that already in effect with a delineation date of September 21, 2011, for the left leg, is not warranted because each of the aforementioned determinations applies to the entire period it concerns.  In sum, the Veteran's claim as it pertains to right leg as well as left leg sciatica is denied.


B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined that the evidence presents such an unusual or exceptional picture that the schedular rating criteria are inadequate to contemplate the level of disability and symptomatology.  It second must be determined whether the veteran exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Referral third must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The Board finds that the Veteran's low back disability, right leg sciatica, and left leg sciatica pictures are not unusual or exceptional because the schedular rating criteria set forth above reasonably describe them.  These criteria contemplate his symptoms adequately, in other words.  They assign ratings based on the severity of low back limited motion, ankylosis, and nerve impairment, factoring in a wide variety of ways in which functional loss may be manifested.  As such, they account for the Veteran's low back pain and stiffness causing limited motion but not ankylosis as well as his bilateral leg pain, stiffness, numbness, tingling, and weakness causing no muscle atrophy but some positive SLR test results and slight decreases in strength, reflexes, and sensation.  Functional loss was not found at the September 11, 2011, VA medical examination, but all other indications are to the contrary.  The criteria indeed also account for the Veteran's limited mobility, difficulty sitting, standing, or walking for prolonged periods, inability to participate in many recreational activities, and necessity of taking medication.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Yet it is notable that there is no indication that the Veteran has been hospitalized once, much less frequently, due to his low back and/or either of his legs.  VA treatment records do not reflect that he has been admitted overnight, and no reference was made to such at any VA medical examination.  There may be marked interference with employment attributable to the Veteran's low back, right leg, and/or left leg, but it is reiterated that such is irrelevant since the schedular rating criteria are adequate.  It further is reiterated that the ratings assigned pursuant to these criteria are intended to represent average impairment in earning capacity.  The higher the rating, the more occupational impairment is accounted for, in other words.

ORDER

An initial rating higher than 20 percent prior to September 21, 2011, and higher than 40 percent from September 21, 2011, for a low back disability is denied.

An initial rating higher than 10 percent for right leg sciatica is denied.

An initial rating higher than 10 percent for the period prior to September 21, 2011, and higher than 20 percent for the period from September 21, 2011, for left leg sciatica is denied.


REMAND

Total disability means that there is present impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The impairment must be due to a service-connected disability or service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16.  At the time of the June 2006 VA medical examination, the Veteran was working as a bus driver.  An August 2007 VA treatment record reflects that he quit this position to focus on treatment for his low back disability and contemplated part-time work thereafter.  It appears that such work was never undertaken.  No mention of any job was made in subsequent VA treatment records or at the April 2008 VA medical examination.  At the September 11, 2011, VA medical examination, however, the Veteran reported that he retired after having various employment in the past because of his low back and left leg symptoms.  He particularly reported being unable to work due to these symptoms.

As such, the Veteran's entitlement to a TDIU due to his low back disability and left leg sciatica has been raised.  His right leg sciatica shall also be taken into account.  Development specific to a TDIU is needed prior to adjudication, but not has been undertaken yet.  The duty to notify requires that the Veteran be informed of the evidence necessary in this regard, that VA will seek to obtain, and that he is expected to provide, as well as how effective dates are assigned (how ratings are assigned is irrelevant to a TDIU).  The duty to assist requires that VA assist him in obtaining any outstanding VA treatment records and identified private treatment or employment records as well as provide an updated VA medical examination and/or obtain a VA medical opinion if necessary.  Such an examination to include such an opinion may be deemed necessary when the available evidence is considered along with any outstanding evidence received.  

Given the above, a REMAND is directed for the following

1.  Provide the Veteran and his representative with a notice letter regarding a TDIU.  It shall include information regarding the criteria for establishing a TDIU, the evidence required to do so, and the Veteran's and VA's respective duties for obtaining evidence.  It also must discuss how effective dates are assigned.  Place a copy of the letter in the paper or electronic claims file.

2.  Then procure outstanding records.  This shall include making requests for updated VA treatment records, if any.  This also shall include requesting that the Veteran either submit any private treatment or employment records or identify such records and authorize their release to VA.  This finally shall include, if identification and authorization is provided, making requests for the records.  Associate all records received with the paper or electronic claims file.  If requested records ultimately are not received or are received but are incomplete, sent a notice letter to the Veteran and his representative.  Include a copy in the paper or electronic claims file.

3.  Next, take any other needed action.  This shall include, if and only if necessary, arranging for the Veteran to undergo an appropriate VA medical examination complete with a VA medical opinion concerning his entitlement to a TDIU.  This also shall include, if and only if warranted pursuant to 38 C.F.R. § 4.16, referring entitlement to a TDIU to the Director of the Compensation and Pension Service.  

4.  Finally, adjudicate the Veteran's entitlement to a TDIU.  Furnish him and his representative with a rating decision if the determination is wholly or partially favorable.  If the determination is wholly or partially unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing the issue for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit in question.  38 C.F.R. § 3.655.  He also is advised that he has the right to submit additional evidence and argument concerning the issue subject to remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


